Ah (ee 00810) Case 8:20-cv-01142-WFI-AAR POET ER SHEEP! 18/20 Page 1 of 1 PagelD 6 -

The JS 44 civil cover sheet and the information contained herein neither rep.

ace nor supplement the filing and service of pleadings or other papers as required by law, except as ~

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

1. (a) PLAINTIFFS
JENNIFER HILL

(b) County of Residence of First Listed Plaintiff Hillsborough

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, 4ddress, and Telephone Number}

Shaina Thorpe, ThorpeLaw, P.A., 1228 East 7th Ave., Suite 200
Tampa, Florida 33605 (813) 400-0229

DEFENDANTS

NOTE:
THE TRACT

Attomeys (if Known)

 

County of Residence of First Listed Defendant

Florida Pop, LLC d/b/a Popeye's Louisiana Kitchen,

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

Il. BASIS OF JURISDICTION (Ptace an “x” in One Box Only}

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plainti

and One Box for Defendant)

 

 

 

   

 

  

 

1 U.S. Government O 3 Federal Question PTF DEF PTF DEF

Plaintiff (U.S. Gevernmeni Not a Party) Citizen af This State x! J 1 Incorporated or Principal Place o4 714
of Business In This State

O 2. U.S. Government M4 Niversity Citizen af Another State J 2 X 2 Incorporated and Principal Place os 75

Defendant (adicare Citizenship of Parties in Nem 11) of Business In Another State ,
Citizen or Subject of a V3 3 Foreign Nation got @l- 3 6.
Forcign Country

IV. NATURE OF SUIT (lace an “Xx” in One Box Only) Click here for: N f Suit Code Descriptions

| _ CONTRACT TORTS: _FORFEITURE/PENALTY | BANKRUPT OTHER STATUT

7 110 Insurance PERSONAL INJURY PERSONAL INJURY | 77 625 Drug Related Seizure G 422 Appeal 28 USC 158 © 375 False Claims Act

J 120 Marine 7 310 Airplane J 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 3 376 Qui Tam (31 USC

J 130 Miller Act 7 315 Airplane Product Product Liability J 690 Other 28 USC 157 3729(a))

1 140 Nepotiable Instrument Liability JV 367 Health Care! 4 400 State Reapportionment

T 150 Recovery of Overpayment | J 320 Assault. Libel & Pharmaccutical ( E O 410 Antitrust

& Enforcement of Judement
151 Medicare Act
152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

44

Slander
J 330 Federal Employers’
Liability
340 Marine
345 Marine Product

Personal Injury
Product Liability
368 Asbestos Personal
Injury Product
Liability

|

GC 820 Copyrights

830 Patent

J §35 Patent - Abbreviated
New Drug Application

© 840 Trademark

 

SOCTAL SECURTTY

 

 

 

4
4
7 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 LABOR
of Vetcran’s Benefits J 350 Motor Vehicle J 370 Other Fraud I 710 Fair Labor Standards 1 861 HIA (1395ff)
0 160 Stockholders” Suits J 355 Motor Vehicle J 371 Truth in Lending Act
© 190 Other Contract Product Liability J 380 Other Personal 1 720 Labor/Management
195 Contract Product Liability | J 360 Other Personal Property Damage Relations
J 196 Franchise Injury 11 385 Property Damage J 740 Railway Labor Act 1 865 RSI (405(2))
T 362 Personal Injury - Product Liability 1 751 Family and Medical
Medical Malpractice Leave Act
[REAL PROPERTY (0 |) OCIMIL: RIGHTS |. | (PRISONER PETITIONS |] 7) 790 Other Labor Litigation
0 210 Land Condemnation F 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement
© 220 Foreclosure J 441 Voting J 463 Alien Detainee Income Security Act
O 230 Rent Lease & Ejectment XX 442 Employment J 510 Motions to Vacute

O 240 Torts to Land
© 245 Tort Product Liability
© 290 All Other Real Property

 

J 443 Housing/
Accommodations

77 445 Amer. w/Disabilities -
Employment

7 446 Amer. w/Disabilities «
Other

J 448 Education

 

Sentence

7 530 General

7 535 Death Penalty

Other:

7 540 Mandamus & Other

1 550 Civil Rights

7 555 Prison Condition

1 $60 Civil Detainee -
Conditions of
Confinement

O 862 Black Lung (923)
O 863 DIWC/DIWW (405(g))
O 864 SSID Title XVI

1 430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Securities/Commodities’
Exchange

$90 Other Statutory Actions

O00 0 9 900

 

FEDERAL TAX SUITS
© 870 Taxes (U.S. Plaintiff
or Defendant)
© 871 IRS—Third Party
26 USC 7609

 

  

AMIGRATION |

 

 

  

9 462 Naturalization Application
77 465 Other Immigration
Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

O00u

oa

QO

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

1 Original 2

Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

Removed from
State Court

73

28 U.S.C. 1332

 

Remanded from
Appellate Court

Brict description of cause: .
Florida private whistle-blower retaliation

1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P

VII RELATED CASE(S)

(See instructions):

1 4 Reinstated or

O 5 Transte
Reopened
(specify

DEMAND $
75,000.00

Another District

ied from

Transfer

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

4 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

i Yes

ONo

 

 

 

IF ANY JUDGE _ DOCKET NUMBER
DATE Sl NAT URE OF ATTORNEY OF RECORD
05/18/2020 AJ Uf NV)
FOR OFFICE USE ONLY = = '
RECEIPT # APPLYING IFP JUDGE MAG, JUDGE

AMOUNT
